Citation Nr: 0509330	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  94-06 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for deep vein thrombosis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from June 27, 1966, to 
April 30, 1968.  He also had other service of 11 months and 
27 days prior to June 27, 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware, wherein the RO, among other things, 
denied service connection for deep vein thrombosis.  

The Board notes that by a March 2002 rating action, the RO 
granted service connection for diabetes mellitus as due to 
exposure to Agent Orange and assigned an initial 20 percent 
disability rating, effective November 29, 2000.  By a May 
2002 rating action, the RO denied service connection for 
hypertension.  The veteran was notified of the rating actions 
in March and June 2002, respectively.  He disagreed with both 
rating actions.  A December 2002 statement of the case 
addressed both of these issues; however, the veteran did not 
perfect an appeal with respect to either.  Thus, the Board 
will limit its appellate consideration to the issue listed on 
the front page of this decision.  See 38 C.F.R. §§ 20.302, 
20.1103 (2004).

In December 2002, the veteran's application for a clothing 
allowance was denied.  In May 2003, the veteran's 
representative filed a notice of disagreement (NOD) with this 
denial.  This issue is addressed in the remand that follows 
the decision below.

FINDING OF FACT

The veteran does not have a deep vein thrombosis that is 
attributable to military service or that was caused or made 
worse by service-connected disability.




CONCLUSION OF LAW

The veteran does not have a deep vein thrombosis that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (2004).

Service connection may be established on the basis of 38 
C.F.R. §3.303(b) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to 
symptomatology that has continued since service.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310 (2004); Allen v. 
Brown, Vet. App. 439, 448 (1995) (secondary service 
connection includes situations where the claimed disability 
has been aggravated by service-connected disability).  

The veteran primarily contends that he has deep vein 
thrombosis of the right leg that is related to his service-
connected residuals of a gunshot wound to the buttocks.  In 
support of his assertion, is an August 1989 report of W. J. 
S., M.D., a peripheral vascular specialist.  In that report, 
Dr. S. maintained that, while the veteran did not have a 
clear-cut history of deep vein thrombosis, he had sustained a 
gunshot wound to the small of his back in 1967 that had 
resulted in temporary paralysis of his right leg, which in 
turn made him a prime candidate for deep vein thrombosis.  It 
was the assessment of Dr. S. that the veteran had fairly 
significant venous insufficiency secondary to his marked 
obesity and probable deep vein thrombosis at the time of his 
right leg paralysis.  

Evidence against the veteran's claim includes two VA 
opinions, dated in November 1999 and October 2002.  In this 
regard, a November 1999 VA orthopedist determined that the 
records did not support either a deep vein thrombosis or any 
paralysis resulting from the service-connected wound.  In 
support of his opinion, the VA examiner in November 1999 
pointed to several in-service records at the time of injury, 
which included a normal neurological examination of the right 
lower extremity except for weakness about the hip related to 
muscle loss.  The VA examiner also indicated that a February 
1968 electromyography showed no lower motor neuron 
dysfunction.  A diagnosis of edema of the right lower 
extremity due to thrombophlebitis and recurrent cellulitis 
was entered.  An October 2002 VA vascular specialist also 
opined that any deep vein thrombosis did not appear to be 
related to the gunshot wound injury in the buttocks area, and 
was not related to any service-connected disabilities, or to 
his active military service.  The October 2002 VA examiner 
determined that the etiology of the deep vein thrombosis was 
probably more likely related to the veteran's obesity and 
history of weight gain.  A diagnosis of history of deep vein 
thrombosis of the right lower extremity with chronic venous 
insufficiency and venostasis of the right leg was recorded.  

The Board gives greater evidentiary weight to these VA 
opinions.  Dr. S.'s opinion appears to be based solely on the 
medical history provided by the veteran and not based on a 
review of the claims files, to specifically include the 
service medical records.  This is significant because 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence." Leshore v. Brown, 8 Vet. App. 406, 409 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Even if Dr. 
S.'s opinion is based on his medical judgment, it does not 
appear to be grounded on a review of the file like the VA 
examiners' opinions were.  The VA examiners relied on 
specific historical facts relevant to the possible 
development of a deep vein thrombosis and concluded that, in 
this specific instance, a deep vein thrombosis was not likely 
due to military service or to service-connected disability.  
The Board finds that, while the October 2002 examiner did not 
provide a detailed opinion as to the questions raised by 
application of 38 C.F.R. § 3.310, it is reasonable to infer 
from the record and his statement regarding a lack of 
relationship to service-connected disability that deep vein 
thrombosis was neither caused nor worsened because of 
service-connected disability.  Indeed, only a "history" of 
deep vein thrombosis was diagnosed, strongly suggesting that 
no current difficulties were apparent, which in turn 
indicates that a chronic worsening has not occurred.  

For the reasons stated above, the Board finds that deep vein 
thrombosis is not attributable to the veteran's period of 
active military service or to any service-connected 
disability.  Because the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt standard is not 
applicable.  38 U.S.C.A. § 5107.

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  The Board has considered the final 
regulations that VA issued to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  A discussion of the 
pertinent VCAA and regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  The 
VCAA's notice requirements include the requirement to notify 
an applicant of any information necessary to complete an 
application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letter, dated in April 2001.  This 
letter apprised the veteran of the provisions under the VCAA 
and the implementing regulations, of the evidence needed to 
substantiate the claim on appeal, and the obligations of VA 
and the veteran with respect to producing that evidence.  The 
letter advised the veteran that VA must make reasonable 
efforts to assist him in getting evidence, including such 
things as records from any VA or private facility.  In 
addition, the RO informed the veteran of the evidence needed 
to substantiate his claim of service connection on a direct 
or secondary basis.  The veteran was told what he needed to 
submit.

Thus, the RO has satisfied the requirement to notify the 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, would be obtained by the Secretary on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d)).  In this case, the veteran 
has been afforded VA examinations and medical opinions have 
been obtained.  VA outpatient treatment records have been 
obtained and associated with the claims file.  The veteran 
has not identified additional pertinent evidence.  As a 
result, there is no outstanding evidence to be obtained, 
either by VA or the veteran.  Taken together, the Board is 
persuaded that there is no reasonable possibility that 
further development would unearth any additional evidence 
helpful to the veteran.  


ORDER

Service connection for deep vein thrombosis is denied.


REMAND

As noted in the introduction above, a claim for a clothing 
allowance was denied in December 2002.  The veteran, through 
his representative, submitted a notice of disagreement in May 
2003.  

There is no indication that a statement of the case (SOC) has 
been issued on the clothing allowance question.  Because the 
veteran, through his representative, has submitted a timely 
notice of disagreement, see 38 C.F.R. §§ 20.201, 20.302 
(2004), a SOC must be issued.  See Manlincon v. West, 12 Vet. 
App. 328 (1999).  A SOC should be issued on the clothing 
allowance question unless the veteran's claim is resolved in 
some manner, such as by a favorable decision, or withdrawal 
of the notice of disagreement.

Accordingly, the veteran's case is REMANDED to for the 
following action:

The agency of original jurisdiction 
(AOJ) that issued the December 2002 
denial of clothing allowance should 
issue a statement of the case.  If, 
and only if, a substantive appeal is 
timely filed, the issue should be 
returned to the Board.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


